             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF TENNESSEE
                     WINCHESTER DIVISION

 MAJID HANNA                             )
                                         )
        Plaintiff,                       )
                                         )         CASE NO:
                                         )
                                         )
 vs.                                     )
                                         )
                                         )
 TOLEDO MOLDING & DIE,                   )         JURY DEMAND
 LLC and WILLIAM                         )
 ARNOLD                                  )
                                         )
        Defendants.                      )

                               COMPLAINT

       Plaintiff Majid Hanna (“Plaintiff”), through counsel, asserts the

following complaint against Defendants Toledo Molding & Die, LLC and

William Arnold for injuries from a forklift accident caused by Defendants.

                                 PARTIES

  1. Plaintiff, Majid Hanna, is a citizen and resident of Madison

       Heights, Oakland County, Michigan.

  2. Defendant Toledo Molding & Die, LLC f/k/a Toledo Molding & Die,

       Inc. (“Defendant TMD”), is an entity organized under the laws of

       Delaware with its Principal Office in Toledo, Ohio. Upon



Case 4:20-cv-00049-TAV-CHS Document 1 Filed 11/10/20 Page 1 of 11 PageID #: 1
      information and belief, Defendant Toledo Molding & Die may be

      served with process on its Registered Agent, CT Corporation

      System, at 300 Montvue Rd, Knoxville, Tennessee 37919-5546.

  3. Defendant William Arnold is a citizen and resident of Elora, Lincoln

      County, Tennessee. Upon information and belief, Defendant Arnold

      may be served at 43 Old Huntland Road, Elora, Tennessee 37328.

                      JURISDICTION AND VENUE

   4. This Court has jurisdiction over this action pursuant to 28 U.S.C. §

      1332 because the amount in controversy exceeds $75,000, exclusive

      of interest and costs, and because there is complete diversity of

      citizenship between the Plaintiff and the Defendants.

   5. Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391

      because a substantial part of the events or omissions giving rise to

      the claim occurred in this District and because Defendants conduct

      substantial business in this District.

                       FACTUAL BACKGROUND

   6. On November 18, 2019, at approximately 10:00 a.m., Majid Hanna

      was crushed by a powered industrial truck (“forklift”) and pinned




                                     2

Case 4:20-cv-00049-TAV-CHS Document 1 Filed 11/10/20 Page 2 of 11 PageID #: 2
      against his van while picking up pallets from the TMD facility in

      Fayetteville, Lincoln County, Tennessee.

   7. Before the forklift crushed Mr. Hanna, the forklift was left

      unattended by Defendant Arnold.

   8. At all material times, Defendant Arnold was acting as an agent

      and/or within the course and scope of his employment with

      Defendant TMD.

   9. Upon information and belief, Plaintiff was directed by Defendant

      Arnold as to where to park his vehicle for loading.

   10. Mr. Hanna was facing the back of his van and helping Defendant

      Arnold reposition pallets inside the van when the unattended

      forklift crushed his left leg.

   11. For the next two minutes, Mr. Hanna screamed in pain while

      pinned to his van by the forklift.

   12. While attempting to “unpin” Mr. Hanna, Defendant Arnold

      knocked Mr. Hanna to the ground.

   13. Before crushing Mr. Hanna, the forklift was on a ramp with the

      forklift facing downgrade.




                                       3

Case 4:20-cv-00049-TAV-CHS Document 1 Filed 11/10/20 Page 3 of 11 PageID #: 3
   14. Before crushing Mr. Hanna, no wheel blocks were put in place to

      block the wheels of the forklift.

   15. Upon information and belief, on the day of the accident, the forklift

      did not have any mechanical issues with stopping, breaking, or

      resting in place when parked properly.

   16. In the alternative, if the forklift was having issues stopping,

      breaking, or staying parked prior to the accident, Defendants knew

      or should have known about these issues and failed to take the

      forklift out of service.

   17. Following the accident, the forklift was moved to a flat surface

      where it was parked in a stationary position without incident.

   18. Upon information and belief, the presence of other workers at

      Defendant TMD’s facility was common and such instances routinely

      included drivers picking up loads such as Plaintiff.

   19. Upon information and belief, Defendant TMD was responsible for

      enforcement of safety rules and regulations to insure workplace

      safety at its facility, including safety rules and regulations related

      to the use and operation of machinery such as the forklift.




                                      4

Case 4:20-cv-00049-TAV-CHS Document 1 Filed 11/10/20 Page 4 of 11 PageID #: 4
   20. Upon information and belief, Defendant TMD was responsible for

      ensuring its own employees were properly trained on workplace

      safety rules, including safety rules and regulations related to the

      use and operation of machinery such as the forklift.

   21. Upon information and belief, the unsafe acts of using a forklift to

      load from an incline and oriented downhill were a result of

      insufficient or inadequate training by Defendant TMD.

   22. Upon information and belief, Defendant TMD condoned these

      unsafe practices and/or negligently permitted their use by failing to

      enforce reasonable safety measures at the workplace as indicated

      by the forklift manufacturer and as required under applicable rules

      and regulations for workplace safety, such as OSHA.

              WRONGS COMPLAINED OF DEFENDANTS

   23. Plaintiff incorporates all above paragraphs.

   24. Defendant Arnold had a duty to act as a reasonable and prudent

      forklift operator would have acted under the same or similar

      circumstances, and to exercise ordinary care.

   25. Defendant Arnold breached the duty owed to Mr. Hanna by:




                                     5

Case 4:20-cv-00049-TAV-CHS Document 1 Filed 11/10/20 Page 5 of 11 PageID #: 5
         a. Carelessly and negligently operating the forklift as described

            herein;

         b. Carelessly and negligently failing to maintain control of the

            forklift;

         c. Carelessly and negligently operating a forklift on an incline

            with the load facing downgrade;

         d. Carelessly and negligently leaving the forklift unattended;

         e. Carelessly and negligently leaving the forklift unattended;

         f. Carelessly and negligently leaving the forklift unattended on

            an incline;

         g. Carelessly and negligently leaving the forklift unattended on

            an incline with the front of the forklift facing downgrade;

         h. Carelessly and negligently leaving the forklift unattended on

            an incline without blocking the wheels;

         i. In the alternative, carelessly and negligently failing to take a

            malfunctioning forklift out of service;

   26. Further, Defendant Arnold was negligent per se for:

         a. Leaving the powered industrial truck unattended pursuant to

            OSHA Safety Standard 19.10.178(m)(5)(ii);


                                     6

Case 4:20-cv-00049-TAV-CHS Document 1 Filed 11/10/20 Page 6 of 11 PageID #: 6
         b. Failing to neutralize the controls, shut off the power, and set

            the brakes of the powered industrial truck while it was

            unattended     pursuant       to   OSHA     Safety    Standard

            19.10.178(m)(5)(i);

         c. Failing to block the wheels of the powered industrial truck

            while it was left unattended on an incline pursuant to OSHA

            Safety Standard 19.10.178(m)(5)(i);

         d. Failing to remove the powered industrial truck from service if

            was not in a safe operating condition pursuant to OSHA

            Safety Standard 1910.178(q)(i);

         e. Driving a loaded power industrial truck with load facing

            downgrade while descending a loading ramp with a grade in

            excess of 10 percent pursuant to OSHA Safety Standard

            1910.178(n)(7)(i).

   27. Defendant TMD is vicariously liable for the negligent acts and

      omissions of Defendant Arnold by the principles of agency and/or

      doctrine of respondeat superior. Consequently, the negligence of

      Defendant Arnold is, as a matter of law, imputed to Defendant TMD




                                      7

Case 4:20-cv-00049-TAV-CHS Document 1 Filed 11/10/20 Page 7 of 11 PageID #: 7
      under the principles of actual or apparent agency and/or the

      doctrine of respondeat superior.

   28. Defendant TMD was negligent per se in failing to comply with the

      following    OSHA      Safety       Standards:   19.10.178(m)(5)(i)-(ii);

      1910.178(n)(7)(i); and 1910.178(q)(i).

   29. In addition to being vicariously liable for the negligent acts of the

      forklift operator, Defendant TMD owed a duty to exercise

      reasonable care to see that Mr. Hanna had a reasonably safe place

      in which to work.

   30. The aforementioned duty of Defendant TMD included the training

      and supervision of its own employees as to applicable safety rules

      and regulations and the enforcement of safety rules and regulations

      by its employees at its facility.

   31. Defendant TMD breached the duty to provide Mr. Hanna with a

      reasonably safe place to work by:

         a. Failing to ensure that no dangerous and hazardous conditions

            existed on the premises;




                                       8

Case 4:20-cv-00049-TAV-CHS Document 1 Filed 11/10/20 Page 8 of 11 PageID #: 8
         b. Failing to take steps to ensure that its employees understood

             and followed the applicable safety rules and OSHA standards

             for operating powered industrial truck.

   32. As a direct and proximate result of the above-described negligent

      acts and omissions by Defendants, Plaintiff suffered painful bodily

      injuries and other damages.

                                 DAMAGES

   33. Plaintiff incorporates all above paragraphs.

   34. As a direct and proximate result of the actions of the Defendants,

      Mr. Hanna has endured and will continue to endure pain, suffering,

      mental anguish, and loss of enjoyment of life.

   35. Plaintiff’s damages further include, as a direct and proximate

      result of the acts and omissions of Defendants, medical and hospital

      bills, lost wages, diminished earning capacity, and other

      recoverable losses and expenses.

   36. Plaintiff further asserts all available damages under applicable

      law.




                                     9

Case 4:20-cv-00049-TAV-CHS Document 1 Filed 11/10/20 Page 9 of 11 PageID #: 9
                            PRAYER FOR RELIEF

    37. Plaintiff prays for relief as follows:

          a. That process be issued requiring Defendants to answer this

             Complaint in the manner and within the time prescribed by

             law;

          b. For fair and reasonable compensatory damages;

          c. For the court costs of trying this action;

          d. For a jury to hear this cause of action;

          e. For costs to be taxed to the Defendants;

          f. For such other and further relief as the Court may deem

             proper; and,

          g. For prejudgment interest;

          h. Such other and further relief to which they may be entitled.

    38. Plaintiff respectfully reserves the right to amend this Complaint to

       conform to the evidence.



                               Respectfully submitted,

                               DAVID RANDOLPH SMITH & ASSOCIATES

                               /s/ David Randolph Smith
                               David Randolph Smith, TN BPR#011905

                                       10

Case 4:20-cv-00049-TAV-CHS Document 1 Filed 11/10/20 Page 10 of 11 PageID #: 10
                              Dominick R. Smith, TN BPR # 028783
                              W. Lyon Chadwick, TN BPR # 029599
                              Christopher W. Smith, TN BPR #034450
                              1913 21st Avenue South
                              Nashville, Tennessee 37212
                              (615) 742-1775 phone
                              (615) 742-1223 fax
                              drs@drslawfirm.com

                              Attorneys for Plaintiff




                                      11

Case 4:20-cv-00049-TAV-CHS Document 1 Filed 11/10/20 Page 11 of 11 PageID #: 11
